

117 S710 IS: Sister City Transparency Act
U.S. Senate
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 710IN THE SENATE OF THE UNITED STATESMarch 11, 2021Mrs. Blackburn (for herself, Mr. Hawley, Mr. Cramer, Mr. Tillis, Mr. Rubio, and Mr. Marshall) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo direct the Comptroller General of the United States to conduct a study to evaluate the activities of sister city partnerships operating within the United States, and for other purposes. 1.Short titleThis Act may be cited as the Sister City Transparency Act.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Health, Education, Labor, and Pensions of the Senate;(C)the Committee on Armed Services of the Senate;(D)the Committee on Foreign Affairs of the House of Representatives;(E)the Committee on Education and Labor of the House of Representatives; and(F)the Committee on Armed Services of the House of Representatives. (2)Foreign communityThe term foreign community means any subnational unit of government outside of the United States. (3)Sister city partnershipThe term sister city partnership means a formal agreement between a United States community and a foreign community that—(A)is recognized by Sister Cities International; and (B)is operating within the United States.(4)United States communityThe term United States community means a State, county, city, or other unit of local government in the United States.3.Study of sister city partnerships operating within the United States involving foreign communities in countries with significant public sector corruption(a)In generalThe Comptroller General of the United States shall conduct a study of the activities of sister city partnerships involving foreign communities in countries receiving a score of 45 or less on Transparency International’s 2019 Corruption Perceptions Index.(b)Elements of the studyThe study conducted under subsection (a) shall—(1)identify—(A)the criteria by which foreign communities identify United States communities as candidates for sister city partnerships, including themes with respect to the prominent economic activities and demographics of such United States communities; (B)the activities conducted within sister city partnerships;(C)the economic and educational outcomes of such activities;(D)the types of information that sister city partnerships make publicly available, including information relating to contracts and activities;(E)the means by which United States communities safeguard freedom of expression within sister city partnerships; and(F)the oversight practices that United States communities implement to mitigate the risks of foreign espionage and economic coercion within sister city partnerships;(2)assess—(A)the extent to which United States communities ensure transparency regarding sister city partnership contracts and activities;(B)the extent to which sister city partnerships involve economic arrangements that make United States communities vulnerable to malign market practices;(C)the extent to which sister city partnerships involve educational arrangements that diminish the freedom of expression;(D)the extent to which sister city partnerships allow foreign nationals to access local commercial, educational, and political institutions;(E)the extent to which foreign communities could use sister city partnerships to realize strategic objectives that do not conduce to the economic and national security interests of the United States;(F)the extent to which sister city partnerships could enable or otherwise contribute to foreign communities’ malign activities globally, including activities relating to human rights abuses and academic and industrial espionage; and(G)the extent to which United States communities seek to mitigate foreign nationals’ potentially inappropriate use of visa programs to participate in activities relating to sister city partnerships; and(3)review—(A)the range of activities conducted within sister city partnerships, including activities relating to cultural exchange and economic development;(B)how such activities differ between sister city partnerships; and(C)best practices to ensure transparency regarding sister city partnerships’ agreements, activities, and employees.(c)Report(1)In generalNot later than 6 months after initiating the study required under subsection (a), the Comptroller General shall submit a report to the appropriate congressional committees that contains the results of such study, including the findings, conclusions, and recommendations (if any) of the study.(2)FormThe report required under paragraph (1) may include a classified annex, if necessary. 